PER CURIAM.
We affirm except for the issue involving whether the foreclosure judgment extinguished appellant’s cross-claim against the Sanctuary for waste. We conclude that the trial court erred in that regard, and reverse and remand so that Hochstadt, in his capacity as holder of the third mortgage, can pursue his claim for waste against the Sanctuary. We agree with the Sanctuary, however, that Hochstadt’s claim for waste would not include real estate taxes which the Sanctuary failed to pay after it had taken title to the property.
GLICKSTEIN, KLEIN and PARIENTE, JJ., concur.